Scott, J.,
delivered the opinion of the court.
The appellants sued the appellees by attachment in assumpsit. The ground of the attachment was, that the appellees were about to remove their property out of the State, so as to hinder and delay their creditors. The truth of the fact in the affidavit, on which the attachment was founded, was put in issue by the appellees, by a plea in the nature of a plea in abatement.
On the trial it appeared that the appellees were tobacconists, engaged largely in buying, manufacturing and selling tobacco; and that at the time of levying the attachment, they were about to make a large shipment for sale. The appellants offered evidence to show that the appellees were largely indebted to others than themselves, which was objected to, and excluded by the court. There was evidence in the cause, of the indebtedness of the appellees to others than the appellants.
A verdict was found for the appellees.
The only question raised in the argument of the cause is the propriety of the action of the court in excluding the evidence of the indebtedness of the appellees, offered on the trial. The issue did not involve the question of the indebtedness of the appellees to the appellants; for the purpose of that trial their indebtedness to them was admitted; and evidence of indebtedness to others could not have been material. Indeed, if it was necessary, there appears from the record to have been enough of it before the jury.
The other Judges concurring, the judgment will be affirmed.